Citation Nr: 1302049	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-11 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of left medial occipital stroke with right superior quadrantanopsia and headaches.

2.  Entitlement to a compensable initial rating for right shoulder strain.

3.  Entitlement to a compensable initial rating for adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to April 2006.  The Veteran also served in the Air Force Reserves both prior to and after her period of active duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that, in addition to the paper claims files, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

On her April 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  A July 2012 letter informed the Veteran that her hearing was scheduled in September 2012.  The Veteran, however, failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  The Veteran's representative also submitted a statement in September 2012 and did not ask for a new hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claims.

The Veteran was most recently afforded VA (QTC) examinations related to her stroke residuals, right shoulder disability, and psychiatric disorder in April and May 2007, more than five years ago.  New examinations were scheduled in June 2010; however, the Veteran failed to appear.  In May 2012, she submitted a statement indicating that she wished to continue her appeals and noting that she had been out of the country for one year.  She confirmed that she is now again in the United States and is available for further examination if necessary.  The Board finds that the 2007 examinations are too remote to determine the current level of severity of these disabilities, and it seems that the RO feels likewise, in that the 2010 examinations were scheduled.  Therefore, a remand to afford the Veteran current VA examinations is in order.

Also, the Board observes that during the course of the Veteran's claims and appeal, her VA compensation has been adjusted to account for 2009 and 2010 Drill Pay associated with her Air Force Reserve service.  The Veteran's claims file includes service treatment records received into the file in 2007.  Considering the Veteran's ongoing service in the Reserves, with apparent periods of active duty for training or inactive duty for training in at least 2009 and 2010, there are likely additional service treatment records that should be obtained while the case is in remand status.

Finally, the Board recognizes that the claims files do not contain outpatient treatment records from any facility related to the claims for which the Veteran seeks higher initial ratings.  In a statement that accompanied her April 2009 VA Form 9, the Veteran reported that she saw a VA doctor in 2007 for treatment of her shoulder.  She also reported that in January 2008, the saw a physical therapist for six months for treatment of the pain.  The claims file does not contain these treatment records.  In a June 2010 letter, VA asked the Veteran to provide more information and authorization for it to assist her in obtaining relevant treatment records.  She did not respond.  However, again, she later informed VA that she was out of the country for one year.  Thus, on remand, VA also should again afford the Veteran an opportunity to submit authorizations (VA Form 21-2142) to obtain any outstanding private treatment records related to treatment of any of the claimed disabilities.  Also, development to obtain any pertinent VA records, to include the 2007 treatment referenced by the Veteran, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including any service treatment records for the period since April 2007, the 2007 VA treatment records referenced in the Veteran's April 2009 statement, and private physical therapy records for the period from January 2008 through June 2008.  

2. If any requested records related to remand instructions 1 through 3 are not available, the claims file should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Once the record is developed to the extent possible, afford the Veteran VA examinations by an examiners with the sufficient expertise to ascertain the current severity and manifestations of her service-connected (1) residuals of left medial occipital stroke with right superior quadrantanopsia and headaches; (2) right shoulder strain; and (3) adjustment disorder with anxiety.  The claims folders and any pertinent in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiners, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiners.  In addition, the examiners should provide their opinions concerning the impact of the Veteran's service-connected disabilities on her ability to work.

The rationale for all opinions expressed must also be provide.

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claims.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to increased initial ratings for residuals of left medial occipital stroke with right superior quadrantanopsia and headaches, right shoulder strain, and adjustment disorder with anxiety.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

